Kane, J. P. (concurring).
Constrained by the Court of Appeals reasoning in Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co. (45 NY2d 551), I concur in the result reached by the majority. In my view, however, the family exclusion in plaintiffs policy is clear and unambiguous and any resort to rules of construction outside its plain and ordinary meaning is therefore unnecessary and improper (see, Sanabria v American Home Assur. Co., 68 NY2d 866, 868; First Natl. Bank v National Sur. Co., 228 NY 469, 472; 69 NY Jur 2d, Insurance, § 695, at 82). The terms of the policy at issue clearly exclude any coverage or defense to plaintiff for the bodily injury which gave rise to the cross claim. However, although it is premised on an alleged breach of duty owed by plaintiff to his daughter for which coverage is excluded, the cross claim is recognized in this State as an independent claim, arising from the distributive responsibilities of tort-feasors, and separate and distinct in nature from the claim for bodily injury (see, Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co., supra). Accordingly, and in view of defendant’s unambiguous failure to exclude coverage for such distributive claims, I agree that the order and judgment granting plaintiff’s motion for summary judgment must be affirmed.